MEMORANDUM **
Richard Paul Chapman, a former California state prisoner, appeals pro se from *775the district court’s judgment dismissing for lack of subject matter jurisdiction his action under 42 U.S.C. § 1983 alleging constitutional violations in connection with a civil action brought against him in state court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s jurisdictional dismissal based on the Rooker-Feldmm doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that the Rooker-Feldman doctrine bars Chapman’s civil rights action because it is a “forbidden de facto appeal from a judicial decision of a state court,” and raises constitutional claims that are “inextricably intertwined” with that prior state court decision. Id. at 1158.
The district court did not abuse its discretion in denying Chapman’s motion for reconsideration because Chapman failed to demonstrate grounds warranting relief from the judgment. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.